Citation Nr: 0206392	
Decision Date: 06/17/02    Archive Date: 06/27/02

DOCKET NO.  01-08 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Dean, Counsel






INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.


REMAND

In a VA Form 9 submitted in October 2001, the veteran 
requested a Board hearing at the RO.  The RO forwarded the 
case to the Board in April 2002 without scheduling the 
requested hearing.  In response to a letter from the Board, 
the veteran confirmed in May 2002 that he still desires a 
Board hearing at the RO.  

In light of these circumstances, the case is REMANDED to the 
RO for the following:

The veteran should be scheduled for a 
hearing at the RO before a member of the 
Board, in accordance with the docket 
number of this appeal.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




